TEXTO COMPLETO DE LA RESOLUCION
Con fecha del 17 de mayo de 1995 la parte apelante nos solicita mediante una moción informativa que no desestimemos el recurso de apelación, conforme lo solicitado por las apeladas en su moción presentada el día 16 de mayo de.1995 y resuelta por este tribunal el día 17 de mayo de 1995.
Nos presenta como alegación que las partes apeladas fueron notificadas del recurso de apelación conforme lo establece el reglamento.
Resolvemos que no le asiste la razón por los siguientes fundamentos.
La Regla 14(C)(1) del Reglamento del Tribunal de Circuito de Apelaciones establece que una vez presentada la apelación:

*595
"El apelante notificará con copia del escrito de apelación a los abogados de todas las partes o, en su defecto, a éstas, antes o en la misma fecha de su presentación, y certificará el haber efectuado tales notificaciones en el mismo escrito de apelación."

Sobre el trámite de notificación de la apelación hemos resuelto por analogía, que aunque si bien es cierto que la regla antes mencionada determina que se tiene que notificar antes o en la misma fecha de presentación, la Regla 53.2 de las Reglas de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que si la notificación se efectuó dentro del término para apelar, la misma es conforme a derecho y se considera hecha dentro del término jurisdiccional. Campos del Toro v. American Transit Corp., 113 D.P.R. 337, 347 (1982).
En el caso ante nuestra consideración el tribunal de instancia dictó sentencia el día 9 de marzo de 1995, la cual fue notificada el día 13 de marzo de 1995. La apelante presentó escrito de apelación en la secretaría del Tribunal de Circuito de Apelaciones el día 12 de abril de 1995, es decir a los treinta (30) días exactos de haberse notificado la sentencia. En su moción nos presenta una copia a manuscrito la cual indica que notificó a las representaciones legales de las partes apeladas el día 12 de abril de 1995 por correo ordinario.
La jurisprudencia requiere a la parte que utiliza el correo ordinario para notificar, el "[a]creditor mediante prueba suficiente que realizó la misma." Ramos v. Condominio Diplomat, 117 D.P.R. 641, 644 (1986). Resolvemos que la parte apelante no ha presentado prueba documental suficiente en derecho que establezca la fecha cierta en que se notificaron a las partes apeladas del escrito de apelación, de manera que se pueda determinar si hay jurisdicción para atender el recurso.
No obstante aún si diéramos por cierto la notificación la cual fue objetada por las partes apeladas, la parte apelante no subsana que su recurso fue presentado sin cumplir con el Reglamento del Tribunal de Circuito de Apelaciones. 
Véase Sentencia dictada el 12 de mayo de 1995.
Por los anteriores fundamentos a la moción informativa presentada el día 17 de mayo de 1995 por la parte apelante, la cual acogemos como una de reconsideración, se declara no ha lugar.
Lo acordó el Tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General
ESOLIO 95 DTA 156
1. Las disposiciones reglamentarias de los recursos de apelación se le deben dar estricto cumplimiento. Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642, 659 (1987). (Casos citados).